Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered October 27, 2006. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
*1259It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]). Contrary to the contention of defendant, his waiver of the right to appeal was knowingly, intelligently and voluntarily entered (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Nichols, 32 AD3d 1316, 1317 [2006], lv denied 8 NY3d 848, 988 [2007]). That valid waiver encompasses the challenges by defendant to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Dupont, 292 AD2d 872 [2002], lv denied 98 NY2d 650 [2002]; People v Wilson, 284 AD2d 959, 960 [2001], lv denied 96 NY2d 943 [2001]), and to the denial of his request for youthful offender status (see People v Kearns, 50 AD3d 1514 [2008]). Present— Smith, J.P, Centra, Fahey, Peradotto and Pine, JJ.